Status of the claims
Claims 2-6,9 and 11 are rejected over Kitsch et al. (U.S. 20080178369) in view of Ide (U.S. Patent No. 2035604), claims 12,13,15 and 16 are rejected over Kitsch et al. (U.S. 20080178369) in view of Ide (U.S. Patent No. 2035604) in view of Wong (U.S. Patent No. 7216371), claim 17 is rejected over Kitsch et al. (U.S. 20080178369) in view of Ide (U.S. Patent No. 2035604) in view of Perolari (U.S. 20100058517), and claims 2-6 are rejected over Russell (U.S. Patent No. 2078184) in view of Ide (U.S. Patent No. 2035604) and further in view of Kitsch et al. (U.S. 20080178369) following the reasoning outlined in the final rejection mailed 4/16/2020. Claims 2-6,9,11-13 and 15-17 are also rejected under 112(b) as outlined in the final rejection mailed 4/16/2020 .

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABBY M SPATZ/           Examiner, Art Unit 3732               


/KHOA D HUYNH/           Supervisory Patent Examiner, Art Unit 3732